DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending in the instant application. Claims 1-18, 20 and 21 are rejected. Claims 19 and 22 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on May 31, 2018, May 18, 2020, September 24, 2020, and February 2, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election of the species of Example 21 in the response filed on January 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is still deemed proper and is hereby made final.
The examiner will follow the guidelines of MPEP 803.02 wherein once a species is elected, it is examined for compliance with all applicable statutes for patentability and if compliance is found, then the examination is expanded to a reasonable number of elected species to determine whether they also comply with the statute. The examiner will determine whether the entire scope of the claims is patentable according to MPEP 803.02.

R1 is hydrogen; R2 is –C(O)OH; R3 is optionally substituted heteroaryl; R4-R6 are hydrogen; A1-A4 are C; and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-22 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0015813 A1.
US 2007/0015813 A1 discloses bis-indole compounds which can be used in a method for treating a protein folding disorder (see abstract), such as the compound 209 or 3-(indole-3-yl)-indole-2-carboxylic Acid (see pages 35 and 46) which anticipates a compound and pharmaceutical composition there of the instant claims wherein R1 is hydrogen; R2 is –C(O)OH; R3 is indole; R4-R7 are hydrogen; and A1-A4 are C.
With respect to the art rejection above over claims 2 and 21, it is noted that the reference does not teach that the compound or a composition thereof can be used in the manner instantly claimed (i.e., in the treatment of a bacterial infection in combination with a beta-lactam antibiotic). However, the intended use of the claimed compound and composition does not patentably distinguish the compound and composition, per se, since such disclosed use is inherent in the reference compound and composition. In order to be limiting, the intended use must create a structural difference between the claimed compound and composition and the prior art compound and composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Claim Objections
	Claims 19 and 22 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected subject matter. In other words, the subject matter or species which are not embraced by the elected embodiment or the above identified nonelected species have been withdrawn from further consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626